This is an appeal from a judgment in a proceeding in eminent domain. The appellants owned 1.510 acres fronting on Alhambra Road in the San Marino City School District. The respondent sought by the action to condemn 1.308 acres thereof for school purposes, leaving as the remainder a parcel with a frontage of 47 1/2 feet on Alhambra Road and 186.37 feet deep. [1] The court made a finding as follows: "That no damages will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and the construction of the improvement in the manner proposed by the plaintiff." Appellants say the "trial court failed to take into consideration certain evidence bearing upon the damage which the defendants might sustain, in the severance of the property condemned from the parcel left." Three expert witnesses called for the purpose of expressing their opinion concerning the value of the property involved testified that there was no severance damage to the parcel not taken. The record then by which we are governed discloses ample testimony to support the finding of the court, which finding of ultimate fact is diametrically opposed to the one appellants believed should have been made.
[2] In like manner is the second contention of counsel, that the award is unfair, concluded. The value placed upon the property by the court is considerably in excess of that given to it by several of the witnesses. It is obvious that the appellate court is bound by the record which sustains the action of the lower court.
Judgment affirmed.
Works, P.J., and Craig, J., concurred. *Page 106